t c no united_states tax_court helen s healer petitioner v commissioner of internal revenue respondent docket no filed date petitioner p failed to file timely a federal_income_tax tax_return return for on date respondent r timely mailed to p a notice_of_deficiency notice which included a substitute for return prepared by r pursuant to sec_6020 i r c for p’s tax_year r’s substitute for return for p’s tax_year as of the date of the mailing of the notice p had not filed a return for on date p signed a return for p’s return which was received by r on date on date after the petition was filed in this case p signed an amended_return for p’s amended return which she submitted to r in p’s return p’s amended return and the petition p disputed each determination in the notice that ap- pears in r’s substitute for return for p’s tax_year except p conceded in the petition and p’s amended return that her prepayment_credits for which are attributable to estimated_tax payments for that year total dollar_figure the parties now agree that -- - after taking into account p’s prepayment_credits p has overpaid her tax for overpayment it is p’s position that sec_6512 b i r c requires the application of the 3-year look-back period in sec_6511 b a i r c and that consequently she is entitled to a refund of her overpayment held neither the amendment of sec_6512 i r c nor its legislative_history effective for tax years that ended after date see taxpayer_relief_act_of_1997 publaw_105_34 and ob stat permits the court to deviate in this case from the holding in 516_us_235 held further a substitute for return prepared by the commissioner of internal revenue pursuant to sec_6020 i r c does not consti- tute a return filed by the taxpayer for purposes of sec_6511 i r c held further sec_6512 b i r c requires the application in the instant case of the 2-year look-back period in sec_6511 b i r c see commissioner v lundy supra held fur- ther p is not entitled to a refund of her over- payment see sec_6512 b b commissioner v lundy supra laurence l pillsbury for petitioner taylor cortright for respondent opinion chiechi judge respondent determined the following defi- ciency in and additions under sec_6651 and to petitioner’s federal_income_tax tax for ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure additions to tax_year deficiency sec_6651 a sec_6651 a dollar_figure dollar_figure dollar_figure the only issue remaining for decision is whether petitioner is entitled to a refund of her overpayment_of_tax for we hold that she is not background this case was submitted fully stipulated the facts that have been stipulated are so found the following background reflects facts stipulated by the parties and matters asserted on brief that the parties do not dispute petitioner’s mailing address was in south natick massachu- setts at the time the petition was filed petitioner received an automatic_extension of time until date within which to file her tax_return return for thereafter she received a second extension until date within which to file that return petitioner did not timely file her return on or before date on date respondent timely mailed to petitioner a notice_of_deficiency notice for in which respondent made the determinations that we have described above and that we describe below as of the date of the mailing of the notice petitioner had not filed a return for included as part of the notice that respondent issued to - petitioner for her tax_year was a three-page document entitled proposed individual income_tax assessment which was dated date and the first page of which contained the heading tax calculation summary respondent had originally prepared that document with respect to petitioner’s tax_year in accordance with respondent’s automated substitute for return procedures pursuant to respondent’s authority under sec_6020 b for convenience we shall refer to the three-page document included as part of the notice that respondent issued to petitioner for as respondent’s substitute for return for petitioner’s tax_year in respondent’s substitute for return for petitioner’s tax_year respondent determined inter alia that for petitioner’s total income was dollar_figure that there were no adjustments to petitioner’s total income and that conse- guently petitioner’s adjusted_gross_income was equal to the total income determined by respondent for that year ie dollar_figure respondent further determined in respondent’s substi- tute for return for petitioner’s tax_year that petitioner is entitled to one personal_exemption of dollar_figure and a standard_deduction including a deduction for individuals age or older of dollar_figure that petitioner’s taxable_income for equaled dollar_figure that the tax before credits on that taxable_income is dollar_figure and that the tax after prepayment_credits of dollar_figure is dollar_figure on date petitioner signed form_1040 u s individ- ual income_tax return for petitioner’s return which respondent received on date in petitioner’s return petitioner reported both total income and adjusted_gross_income of dollar_figure claimed a personal_exemption of dollar_figure and itemized_deductions of dollar_figure reported taxable_income of dollar_figure and calculated the tax before credits on that taxable_income to be dollar_figure and the overpayment after claimed prepayment_credits ie estimated_tax payments of dollar_figure to be dollar_figure which she claimed as a refund on date petitioner filed a petition with the court in the petition petitioner alleged inter alia that respondent’s determinations in the notice that appear in respon- dent’s substitute for return for petitioner’s tax_year are erroneous except for the amount of her prepayment_credits and that for after taking into account prepayment_credits of dollar_figure she has an overpayment of dollar_figure which should be refunded to her on date petitioner signed form 1040x amended u s individual_income_tax_return for petitioner’s amended return which she submitted to respondent in petitioner’s amended return petitioner made minor changes to peti- tioner’s return reporting total income and adjusted - - gross_income of dollar_figure and claiming itemized_deductions of dollar_figure and prepayment_credits of dollar_figure the parties agree that petitioner’s prepayment_credits for total dollar_figure and are attributable to estimated_tax payments for that year the parties further agree that without consider- ing those prepayment_credits for there is a reduced defi- ciency of dollar_figure in petitioner’s tax for the parties also agree that after taking into account petitioner’s dollar_figure of prepayment_credits petitioner has overpaid her tax in the amount of dollar_figure overpayment discussion petitioner contends that she is entitled to a refund of her overpayment respondent disputes that contention on the record before us we reject petitioner’s position the court has jurisdiction to determine the amount of an overpayment_of_tax for a taxable_year and the amount so deter- mined by the court shall when the decision of the court becomes final be credited or refunded to the taxpayer see sec_6512 b sec_6512 imposes a limit on the amount of any such credit or refund as pertinent here that section provides limit on amount of credit or refund --no such credit or refund shall be allowed or made of any por- tion of the tax unless the tax_court determines as part of its decision that such portion was paid-- - j- b within the period which would be applica- ble under sec_6511 c or d if on the date of the mailing of the notice of defi- ciency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment the parties agree that sec_6512 b b requires us to focus in the present case on sec_6511 the dispute here centers on whether sec_6511 a applies as peti- tioner contends or whether sec_6511 b applies as respondent contends the supreme court of the united_states supreme court resolved an identical dispute in 516_us_235 as framed by the supreme court the issue presented to it in commissioner v lundy supra was which of these two look-back periods the 3-year look- back period in sec_6511 b a or the 2-year look-back period in sec_6511 b b to apply when the taxpayer fails to file a tax_return when it is due and the commissioner mails the taxpayer a notice_of_deficiency before the taxpayer gets around to filing a late return id pincite the supreme court held that sec_6512 b b requires that the 2-year look-back period in sec_6511 b b be applied in such a situation see id shortly after the supreme court decided commissioner v the parties agree that sec_6511 c does not apply in the instant case for convenience we shall refer to the differ- ent time periods specified in sec_6511 a and b as the 3-year look-back period and the 2-year look-back period respec-- tively - - lundy supra congress amended sec_6512 by adding the following sentence at the end of that section in a case described in subparagraph b where the date of the mailing of the notice_of_deficiency is during the third year after the due_date with extensions for filing the return of tax and no return was filed before such date the applicable_period under subsections a and b of sec_6511 shall be years taxpayer_relief_act_of_1997 1997_act publaw_105_34 111_stat_1037 congress made the foregoing amendment effective for taxable years that ended after date see 1997_act sec_1282 111_stat_1038 we shall refer to sec_6512 as amended by the 1997_act as amended sec_6512 b petitioner acknowledges that commissioner v lundy supra holds that sec_6512 b requires the application of the 2-year look-back period in sec_6511 b in a situation such as the one presented in the instant case petitioner also acknowledges that amended sec_6512 does not apply to petitioner’s tax_year the year at issue in this case petitioner nonetheless maintains that the 3-year look-back period in sec_6511 a applies in the instant case in support of that position petitioner advances petitioner’s interpretation of amended sec_6512 based on that interpretation as well as her interpretation of certain legislative_history relat- ing to amended sec_6512 petitioner argues congress obviously thought that taxpayers in petitioner’s circumstance were entitled to recover refunds in the tax_court under sec_6512 b b as the statute stood before the amendment congress clearly did not cover taxpayers in petitioner’s circum- stance under the amendment and yet congress could not possibly have intended to give a 3-year look-back period only to late filers and nonfilers who never obtained an extension of time to file the return the conclusion appears inescapable that congress thought the statute in its pre-1997 form authorized refunds to taxpayers in petitioner’s position although this court is not at liberty to apply the paragraph added in to the tax_year a provi- sion which in all events is inapplicable to petitioner this court surely is authorized to consider the legislative_history that is the practical interpreta-- tion congress made of the preexisting statute at that time that legislative_history compels a different construction of sec_6512 b b than the one reached in lundy x in 516_us_235 the court rejected a comparable con- struction in the course of reaching what it considered to be a superior interpretation the court however did not have the legislative_history to consider in reaching its conclusion the short answer to petitioner’s argument regarding amended sec_6512 and its legislative_history is that the supreme court held in commissioner v lundy supra that the year look-back period in sec_6511 b applies ina situation such as that presented in the instant case neither amended sec_6512 which petitioner concedes does not apply to her tax_year nor its legislative_history permits us to deviate from that holding in the present case we reject petitioner’s position that the 3-year look-back period in sec_6511 b a applies in the instant case - petitioner advances an alternative argument as to why the year look-back period in sec_6511 a applies in the instant case petitioner argues that for purposes of sec_6511l a respondent’s substitute for return for petitioner’s tax_year constitutes a return filed by the taxpayer here petitioner on or before date the date on which respondent issued the notice to her consequently according to petitioner the 3-year look-back period in sec_6511 b a applies in the instant case respondent counters that a substi- tute for return prepared by respondent pursuant to sec_6020 b does not constitute a return filed by the taxpayer for purposes of sec_6511 and that therefore petitioner’s alternative argument should be rejected we agree with respon- dent in support of her position that respondent’s substitute for return for petitioner’s tax_year constitutes a return filed by the taxpayer for purposes of sec_6511 petitioner relies on sec_6020 sec_6020 provides in pertinent part sec_6020 returns prepared for or executed by secretary b execution of return by secretary --- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor x the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes in flagg v commissioner tcmemo_1997_297 we rejected the taxpayer’s argument that certain returns prepared by the commissioner of internal revenue commissioner pursuant to sec_6020 were returns for purposes of sec_6511 we concluded in flagg that such returns are not returns for purposes of sec_6511 in support of that conclusion we relied on sec_6501 and several cases including 983_f2d_25 5th cir all of which held that the commissioner’s preparation of a substitute for return pursu- ant to sec_6020 does not relieve the taxpayer of his or her obligation to file a return see flagg v commissioner supra we reaffirm our conclusion in flagg v commissioner supra and hold that a substitute for return prepared by the commis-- sioner pursuant to sec_6020 is not a return filed by the taxpayer for purposes of sec_6511 in support of that holding we rely not only on sec_6501 b and the sec_6501 provides return executed by secretary ---notwithstanding the provisions of paragraph of sec_6020 the execution of a return by the secretary pursuant to the authority conferred by such section shall not start the running of the period of limitations on assessment and collection although sec_6511 does not expressly provide a rule similar to sec_6501 for purposes of sec_6511 we attach no significance to that omission in considering whether a substitute for return prepared by the commissioner pursuant to sec_6020 b constitutes a return filed by the taxpayer for pur- poses of sec_6511 that is because of the obvious interplay between sec_6501 and sec_6511 in this connection the following statements of the supreme court in 516_us_235 are instructive in the case where the taxpayer has filed a timely tax_return and the irs is claiming a deficiency in taxes from that return the interplay of sec_6512 b b and b generally ensures that the taxpayer can obtain a refund of any taxes against which the irs is asserting a deficiency in most cases the notice_of_deficiency must be mailed within three years from the date the tax_return is filed see u s c dollar_figure sec_6501 a x x therefore if the taxpayer has already filed a return albeit perhaps a faulty one any claim filed on the date of the mailing of the notice of defi- ciency would necessarily be filed within three years from the date the return is filed in these circum- stances the applicable look-back period under sec_6512 b b would be the 3-year period defined in sec_6511 a therefore in the case of a taxpayer who files a timely tax_return sec_6512 b usually operates to toll the filing period that might otherwise deprive the taxpayer of the opportunity to seek a refund sec_6512 b b treats delinquent filers of income_tax returns less charitably whereas timely filers are virtually assured the opportunity to seek a continued - - several cases cited in flagg we also rely on sec_6020 a and 91_tc_926 which we decided after we issued our opinion in flagg v commissioner supra sec_6020 states sec_6020 returns prepared for or executed by secretary a preparation of return by secretary ---if any person shall fail to make a return required by this title or by regulations prescribed thereunder but shall consent to disclose all information necessary for the preparation thereof then and in that case the secretary may prepare such return which being signed by such person may be received by the secretary as the return of such person emphasis added petitioner did not sign respondent’s substitute for return for petitioner’s tax_year that substitute for return was not received by respondent as the return of petitioner pursuant to sec_6020 in fact in petitioner’s return peti- tioner’s amended return and the petition petitioner disputed each determination in the notice that appears in respon- dent’s substitute for return for petitioner’s tax_year except petitioner conceded in the petition and petitioner’ sec_3 continued refund in the event they are drawn into tax_court litigation a delinquent filer’s entitlement to a refund in tax_court depends on the date of the mailing of the notice_of_deficiency in the case of delinguent filers sec_6512 b establishes only a 2-year look-back period so the delinquent filer is not assured the opportunity to seek a refund in tax_court if the notice_of_deficiency is mailed more than two years after the taxes were paid the tax_court lacks jurisdiction to award the taxpayer a refund -- amended return that her prepayment_credits for total dollar_figure in millsap v commissioner supra we held that substitute for returns prepared by the commissioner pursuant to sec_6020 do not constitute separate returns for purposes of sec_6013 even though sec_6020 literally treats such returns as prima facie good and sufficient for all legal purposes we hold that the 2-year look-back period in sec_6511 b b applies for purposes of sec_6512 b we further hold that petitioner is not entitled to a refund of her overpayment see sec_6512 b 516_us_235 to reflect the foregoing decision will be entered under rule we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant
